    Case:19-13271-MER Doc#:151 Filed:01/08/20             Entered:01/08/20 13:00:27 Page1 of 1
            UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF COLORADO

                                         Minutes of Proceeding

 January 8, 2020                                               Honorable Michael E. Romero, Presiding
                                                                                        Courtroom C
 In re:
                                                                              Case No. 19-13271 MER
 nSpire Health, Inc. et al.,                                                               Chapter 11
                                                                                 Jointly Administered
    Debtors.

 Appearances:

 Trustee       United States Trustee                 Counsel     Paul Moss
 Debtor                                              Counsel     Andrew Roth-Moore
 Creditor                                            Counsel

Proceedings:

Disclosure statement hearing;
Status conference on motion to dismiss


Orders:

The Debtors will file their amended disclosure statement as described on the record on or before
January 10, 2020, at which time the Court will issue the appropriate order regarding approval of the
disclosure statement and setting the confirmation hearing.

The Debtors' report on valuation shall be completed and provided to creditors and parties-in-interest on
or before February 7, 2020.


                                                         BY THE COURT:
                                                         KENNETH S. GARDNER, CLERK



                                                         By:_____________________________
                                                            Deputy Clerk
